Citation Nr: 1226881	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar disorder with associated radiculopathy and sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA) in which the RO denied entitlement to service connection for a low back disability.  

In March 2009, the Board remanded the claim for the Appeals Management Center (AMC) to issue a statement of the case on the issue of entitlement to service connection for a low back disability.  In January 2010, the AMC issued a statement of the case, and one month later the Veteran perfected an appeal by filing a timely VA Form 9.

The medical evidence reveals diagnoses of radiculopathy and sciatica.  Given that both disorders have been or appear to be associated with the lumbar disorder, the Board will consider claims of entitlement to service connection for radiculopathy and sciatica as part of the claim for entitlement to service connection for a lumbar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at his January 1969 separation examination that he had a history of recurrent back pain, specifically a back ache eight months ago.  At his October 2011 hearing before the undersigned Veterans Law Judge, he testified that he injured his back in service hauling and lifting ammunition.  Hearing transcript, page 3.  A March 2001 private treatment record shows that the appellant reported a 30-year history of intermittent low back pain.  In light of the above, a VA examination is necessary.

In September 2009, the Social Security Administration indicated that "[n]o Title II or Title XVI [d]ata [f]ound."  Previously, in an August 2008 statement, the Veteran stated "Social Security not determin (sic)."  While it is clear that the appellant was not receiving Social Security disability benefits as of September 2009, it is not clear whether he had ever applied for those benefits.  Additional clarification is necessary.

At the October 2011 hearing, the Veteran also testified that he had received treatment from a private doctor whose surname is Carroll.  Id. at 13.  In June 2006, the Veteran provided an address in New York, New York for a United States Postal Service medical unit.  The RO did not attempt to obtain records from this facility.  The appellant stated at the hearing that he had provided the wrong address for that facility and that he now had the correct address.  Id. at 11.  Hence, VA should attempt to obtain all records from Dr. Carroll as well as all records from the United States Postal Service medical unit in New York, New York, pertaining to treatment or evaluation in 1972.

In June 2006, the Veteran indicated that he had received treatment at the Manhattan Campus of the VA New York Harbor Healthcare System from 1972 to 1973.  In May 2007, the VA New York Harbor Healthcare System reported that that they had no treatment or archived records for the appellant.  At the October 2011 hearing, the Veteran claimed that he was treated at that facility approximately a year after service.  In light of the appellant's testimony and the likelihood that any treatment records would have been retired to a Federal Records Depository that is separate from that medical facility, the RO must attempt to obtain all records from that facility from 1969 to 1973.  This attempt should include having the VA New York Harbor Healthcare System contacting the appropriate Federal Records Depository which services their facility.

The RO obtained records from the Ralph A. Johnson (Charleston, South Carolina) VA Medical Center, and the Beaufort Clinic from October 2002 to December 2005, and from June 2006 to January 2010.  The RO must attempt to obtain all records from these facilities from December 2005 to June 2006, and from January 2010 to the present.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must attempt to obtain any records from Dr. Carroll regarding treatment of the appellant's lumbar and lower extremity neurological disorders, as well as all records from the United States Postal Service medical unit in New York, New York, pertaining to treatment or evaluation of his lumbar and lower extremity neurological disorders in 1972.  Regardless of the Veteran's response, the RO must attempt to obtain all records from the Manhattan Campus of the VA New York Harbor Healthcare System from 1969 to 1973.  This attempt must include contacting the appropriate Federal Records Depository which serves the VA New York Harbor Healthcare System.  The RO must attempt to obtain all records from the Ralph A. Johnson (Charleston) VA Medical Center and the Beaufort Clinic from December 2005 to June 2006, and from January 2010 to the present.  Any records should be associated with the appellant's VA claims folder.  If the RO cannot locate these Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should ask the Veteran whether he has ever applied for Social Security disability benefits.  Depending on the claimant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO must schedule the Veteran for an orthopedic examination, to be conducted by a physician to determine the nature and etiology of the current lumbar disorder, as well as any associated radiculopathy and sciatica.  All indicated tests must be accomplished.  The claims folder, a copy of this REMAND, and access to Virtual VA must be made available to the examiner.  The examiner must specifically identify the records which were reviewed on Virtual VA.
 
The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current lumbar disorder and/or associated radiculopathy and/or sciatica are related to the appellant's period of active duty.  In rendering his or her opinion, the examiner must accept the Veteran's reporting of his in-service injury and post-service symptomatology as credible.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any lumbar disorder and associated lower extremity neurological disorder is unknowable. 
 
4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

